 


110 HRES 1312 EH: Commemorating the 25th anniversary of the Space Foundation.
U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1312 
In the House of Representatives, U. S.,

July 9, 2008
 
RESOLUTION 
Commemorating the 25th anniversary of the Space Foundation. 
 
 
Whereas, on March 21, 1983, the United States Space Foundation was founded by a small group of pioneering individuals in Colorado Springs, Colorado; 
Whereas 2008 marks the 25th year of excellence and service of the Space Foundation; 
Whereas the mission of the Space Foundation is to advance space-related endeavors to inspire, enable, and propel humanity; 
Whereas the Space Foundation has become the leading nonprofit organization advancing the exploration, development, and use of space and space education for the benefit of all humankind; 
Whereas the Space Foundation embraces all aspects of space including commercial, civil, and national security; 
Whereas the current national security environment requires extensive use and advancement of space-based assets; 
Whereas the Space Foundation has contributed to space education programs in all 50 States and also in Europe and Asia; 
Whereas the Space Foundation is regarded internationally as a leading space advocacy organization, and is a member of the United States Delegation to the United Nations Committee on the Peaceful Uses of Outer Space; and 
Whereas the Space Foundation hosts the National Space Symposium and Strategic Space and Defense, 2 of the top conferences for space professionals: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the contributions made by the Space Foundation; and 
(2)commemorates the Space Foundation’s 25 years of excellence and support to the Nation. 
 
Lorraine C. Miller,Clerk.
